EXHIBIT 99.4 FINANCIAL STATEMENTS OF THE BERKSHIRE GAS COMPANY AS OF JUNE 30, 2, 2011 AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) THE BERKSHIRE GAS COMPANY TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three and six months ended June 30, 2012 and 2011 3 Balance Sheet as of June 30, 2012 and December 31, 2011 4 Statement of Cash Flows for the six months ended June 30, 2012 and 2011 6 Statement of Changes in Shareholder's Equity 7 2 THE BERKSHIRE GAS COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net 1 5 4 10 Amortization of debt expense and redemption premiums 30 34 59 67 Total Interest Charges, net Income Before Income Taxes ) ) Income Taxes ) ) Net Income (Loss) ) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - 1 - 2 Net Income (Loss) attributable to The Berkshire Gas Company $ ) $ ) $ $ THE BERKSHIRE GAS COMPANY STATEMENT OF COMPREHENSIVE INCOME (Thousands of Dollars) Three Months Ended Six Months Ended June 30, June 30, Net Income (Loss) $ ) $ ) $ $ Other Comprehensive Income (Loss), net 2 (1 ) 24 6 Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - 1 - 2 Comprehensive Income (Loss) $ ) $ ) $ $ 3 THE BERKSHIRE GAS COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) June 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $758 and $839, respectively Unbilled revenues Current regulatory assets Deferred income taxes Natural gas in storage, at average cost Materials and supplies, at average cost Prepayments Current portion of derivative assets - Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts owed from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Goodwill Other 21 - Total Deferred Charges and Other Assets Total Assets $ $ 4 THE BERKSHIRE GAS COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) June 30, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Total Current Liabilities Noncurrent Liabilities Pension accrued Environmental remediation costs Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Common Stock Equity Paid-in capital Retained earnings Accumulated other comprehensive loss (4
